[Cite as State v. Williamson, 2020-Ohio-6996.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                           No. 109463
                 v.                               :

MICHAEL WILLIAMSON,                               :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: December 31, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-01-406972-ZA


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Mary M. Frey, Assistant Prosecuting
                 Attorney, for appellee.

                 Michael Williamson, pro se.


LARRY A. JONES, SR., P.J.:

                   Defendant-appellant Michael Williamson (“Williamson”) appeals

from the trial court’s January 10, 2020 judgment denying his motion to quash the

indictment. For the reasons that follow, we affirm.
                 The record shows that in 2001, Williamson was convicted of 12

counts of rape of a minor after a jury trial. He was sentenced to consecutive life

prison terms.       Williamson challenged his convictions before this court; the

convictions were upheld. State v. Williamson, 8th Dist. Cuyahoga No. 80982,

2002-Ohio-6503.        In the years since, Williamson has mounted numerous

challenges to his convictions and sentence. With the exception of a limited remand

for resentencing to properly impose postrelease control1 and to mandate the trial

court to consider Williamson’s request for DNA testing,2 his appeals have been

unsuccessful.3

                 In January 2020, Williamson filed a motion to quash the

indictment, alleging that the trial court lacked jurisdiction because the indictment



1See State v. Williamson, 8th Dist. Cuyahoga No. 99473, 2013-Ohio-3733; State v.
Williamson, 8th Dist. Cuyahoga Nos. 100563 and 101115, 2014-Ohio-3909.

2   See State v. Williamson, 8th Dist. Cuyahoga No. 105320, 2017-Ohio-4192.
3See  State v. Williamson, 137 Ohio St.3d 1443, 2013-Ohio-5678, 999 N.E.2d 697,
discretionary appeal not accepted; State v. Williamson, 8th Dist. Cuyahoga No.
102320, 2015-Ohio-4482, counsel’s motion to withdraw under Anders granted; limited
remand for imposition of postrelease control was properly executed; State v.
Williamson, 143 Ohio St.3d 1545, 2015-Ohio-4633, 40 N.E.3d 1181, discretionary
appeal not accepted; State v. Williamson, 8th Dist. Cuyahoga No. 102320, 2015-Ohio-
5135, reopening denied; State v. Williamson, 8th Dist. Cuyahoga No. 104294, 2016-
Ohio-7053, denial of petition to vacate or set aside judgment of conviction or sentence
aff’d; State v. Williamson, 148 Ohio St.3d 1428, 2017-Ohio-905, 71 N.E.3d 299,
discretionary appeal not allowed; State v. Williamson, 2018-Ohio-2226, 114 N.E.3d
323 (8th Dist.), denial of postconviction relief for DNA testing; State v. Williamson, 153
Ohio St.3d 1497, 2018-Ohio-4092, 108 N.E.3d 1105, discretionary appeal not accepted;
State v. Williamson, 8th Dist. Cuyahoga Nos. 107117, 107162, and 107916, 2019-Ohio-
1985, denial of motion for leave to file a delayed motion for a new trial and petition for
postconviction relief aff’d; State v. Williamson, 156 Ohio St.3d 1478, 2019-Ohio-3148,
2019, 128 N.E.3d 245, discretionary appeal not accepted.
was defective. The trial court denied the motion, and this appeal ensues, with

Williamson raising the following two assignments of error:

   I.       The trial court erred in the denial of Williamson’s delayed motion
            to quash indictment, for cause of lack of subject matter jurisdiction
            where the faulty attempted indictment fails to designate parties to
            a lawsuit in the title of action and fails to name Williamson as the
            accused in the statement charging an offense to R.C. 2941.03(C)
            and Crim.R. 7(B).

   II.      The trial court erred in the denial of Williamson’s delayed motion
            to quash indictment, for cause of lack of subject matter jurisdiction
            where the faulty attempted indictment fails to comply with R.C.
            2941.03(D). State v. Luna, 96 Ohio App.3d 207.

                Under these two assignments of error, Williamson contends that the

2001 indictment against him was defective, and the trial court was therefore

without jurisdiction to try and convict him. Williamson requests that this court

reverse his convictions “with an order instructing [the trial] Court to immediately

vacate [his] void attempted indictment” and order “his immediate release from

custody.”

                For the reasons that follow, we find that Williamson’s claim is

barred under the doctrine of res judicata.

                The doctrine of res judicata establishes that

         a final judgment of conviction bars the convicted defendant from
         raising and litigating in any proceeding, except an appeal from that
         judgment, any defense or any claimed lack of due process that was
         raised or could have been raised by the defendant at the trial which
         resulted in that judgment of conviction or on an appeal from that
         judgment.

State v. D’Ambrosio, 73 Ohio St.3d 141, 143, 652 N.E.2d 710 (1995), quoting State

v. Perry, 10 Ohio St.2d 175, 180, 226 N.E.2d 104 (1967). Thus, “[p]ostconviction
review is a narrow remedy, because res judicata bars any claim that was or could

have been raised at trial or on direct appeal.” State v. Dean, 187 Ohio App.3d 495,

2010-Ohio-1684, 932 N.E.2d 918 (2d Dist.), ¶ 11

               Whether an indictment is defective is an issue that could have been

raised on direct appeal.     Williamson did not challenge the sufficiency of his

indictment at trial or on direct appeal. Therefore, res judicata bars his attempt to

raise the issue of a defective indictment now, 19 years after his conviction. See

State v. Tucker, 2d Dist. Montgomery No. 23408, 2010-Ohio-2642, ¶ 6 (“Whether

the indictment was defective is an issue that could have been raised by Defendant

in his direct appeal. It was not. Therefore, res judicata bars Defendant from now

raising that issue as a ground for post-conviction relief.”).

               Williamson contends that the issue of a defective indictment based

on lack of subject-matter jurisdiction can be raised at any time. In State v.

Cimpritz, 158 Ohio St. 490, 110 N.E.2d 416 (1953), the Supreme Court of Ohio held

that “[a] judgment of conviction based on an indictment which does not charge an

offense is void for lack of jurisdiction of the subject matter and may be successfully

attacked either on direct appeal to a reviewing court or by a collateral proceeding.”

Id. at paragraph six of the syllabus.

               However, the Supreme Court later clarified the holding in Cimpritz.

In State v. Wozniak, 172 Ohio St. 517, 178 N.E.2d 800 (1961), the court stated:

      As stated in paragraph six of the syllabus of [Cimpritz], “an
      indictment,” such as that in the instant case, “which does not charge
      an offense is void * * * and may be successfully attacked * * * by a
       collateral proceedings [sic].” However, after a judgment of conviction
       for the crime sought to be charged in such indictment, such a
       collateral attack would no longer be effective because the judgment of
       conviction necessarily binds a defendant, where the court rendering it
       had jurisdiction of the person of the defendant and also jurisdiction of
       the subject matter, i.e., jurisdiction to try the defendant for the crime
       for which he was convicted. Such a judgment of conviction is
       necessarily binding as between the state and the defendant and can
       only be set aside by a direct and not a collateral attack.

Id. at 522-523.4

               Thus, even assuming there was a defect in Williamson’s indictment

(which we do not think there was), he cannot raise the issue “at any time” based on

the trial court’s alleged lack of subject-matter jurisdiction. Williamson raises no

argument that the trial court lacked either personal jurisdiction over him or

jurisdiction to try him for the crime for which he was convicted. In fact, the trial

court had personal jurisdiction over Williamson and jurisdiction over the crimes of

which he was convicted.

               In light of the above, Williamson’s two assignments of error are both

without merit and are overruled.

               Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.




4See  also Midling v. Perrini, 14 Ohio St.2d 106, 107, 236 N.E.2d 557 (1968). (“[T]he
Cimpritz case involved a direct appeal from the judgment of conviction and not a
collateral attack on such a judgment. Hence, it would have been sufficient to use the
word ‘voidable’ instead of ‘void’ in [paragraph six of the syllabus]. Also, no question
with respect to a collateral attack was involved in the case, so that any statement with
respect thereto may be disregarded.”).
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution. A certified copy of this

entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate

Procedure.



LARRY A. JONES, SR., PRESIDING JUDGE

EILEEN A. GALLAGHER, J., and
MICHELLE J. SHEEHAN, J., CONCUR